         Case 1:19-cv-06976-KPF Document 53 Filed 10/05/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 MARK RUBENSTEIN,
                                                                 No. 19-CV-6976-KPF
                      Plaintiff,                                      (ECF Case)

                      v.

 COSMOS HOLDINGS, INC.

                         Nominal Defendant,

                         and

 GRIGORIOS SIOKAS,

                      Defendant.


              PLEASE TAKE NOTICE that upon the accompanying Brief and Affirmations of

Davis Lopez and Miriam Tauber (and attached Exhibits), and the pleadings, Plaintiff Mark

Rubenstein hereby moves the Court for Approval of (Mediated) Settlement and for Award of

Attorney’s Fees and Disbursements (per the Court’s Order at Dkt #50).



Dated: October 5, 2020
       New York NY

s/ Miriam Tauber                                     s/ David Lopez
___________________________________                  ____________________________________
Miriam Tauber (MT-1979)                              David Lopez (DL-6779)
MIRIAM TAUBER LAW PLLC                               LAW OFFICES OF DAVID LOPEZ
885 Park Ave. 2A                                     PO Box 323 | 171 Edge of Woods Rd.
New York NY 10075                                    Southampton NY 11969
(323) 790-4881                                       631-287-5520
MiriamTauberLaw@gmail.com                            DavidLopezEsq@aol.com

                               Attorneys for Plaintiff Mark Rubenstein
